                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


JOSHUA P. BRAITHWAITE,

             Plaintiff,

      v.                                            Case No. 18-CV-1507

LACEE SMELCER, et al.,

             Defendants.


                                      ORDER


      Plaintiff Joshua Braithwaite filed a lawsuit under 42 U.S.C. § 1983, alleging

that the defendants were deliberately indifferent to a risk of suicide. (See ECF No.

10.) The defendants moved for summary judgment on June 10, 2019. (ECF No. 19.)

On August 19, 2019, the court denied the defendants’ summary judgment motion as

to two of the defendants. (ECF No. 35.) About seven months after the court’s denial

of summary judgment, the Court of Appeals for the Seventh Circuit decided Lord v.

Beahm, 952 F.3d 902 (7th Cir. 2020). On October 27, 2020, the court ordered the

parties to brief whether, in light of Lord, Braithwaite’s claims must be dismissed

based on the defendants’ assertion that Braithwaite inflicted only minor scratches on

his arm following his threats of suicide. The parties filed their supplemental briefs

on November 25, 2020. (ECF Nos. 57, 58.) The court granted summary judgment in

favor of the two remaining defendants on December 8, 2020. (ECF No. 59.)




        Case 2:18-cv-01507-WED Filed 01/12/21 Page 1 of 4 Document 64
      On December 21, 2020, Braithwaite filed a motion to alter or amend the

judgment. (ECF No. 61.) Even though Braithwaite was represented by counsel that

the court had previously recruited, he filed the motion pro se. About three weeks later,

Braithwaite’s counsel filed a motion to withdraw, explaining that the relationship

between him and Braithwaite had completely broken down. (ECF No. 63.) The court

will grant counsel’s motion to withdraw and thanks John Mayer and his firm Mayer,

Graff & Wallace LLP for their service.

      In his motion to alter or amend the judgment Braithwaite highlights another

case he has pending before Chief Judge Pamela Pepper, Braithwaite v. Bille, No. 17-

cv-706. Braithwaite argues that Judge Pepper reached a different conclusion than

the conclusion this court reached on a similar set of facts. He also argues that the

court erred when it “retroactively” applied Lord to his case. And, finally, he disagrees

with several of the court’s conclusions.

      Rule 59(e) of the Federal Rules of Civil Procedure allows a court to alter or

amend a judgment only if the petitioner can demonstrate a manifest error of law or

present newly discovered evidence. Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir.

2008). Braithwaite has done neither.

      Braithwaite first argues that the court is precluded from deciding whether his

injuries amounted to a recoverable harm because, in a different case involving

different defendants under different circumstances and with different injuries, Judge

Pepper decided a similar issue in his favor. Contrary to Braithwaite’s assertion, issue

preclusion does not apply because none of the specific issues before this court were

                                           2



        Case 2:18-cv-01507-WED Filed 01/12/21 Page 2 of 4 Document 64
addressed, let alone decided, by Judge Pepper. See Gentry v. Duckworth, 65 F.3d 555,

560-61 (7th Cir. 1995) (explaining, among other things, that “the party against whom

issue preclusion is invoked must have been fully represented in the prior action”).

        Braithwaite’s argument that the court cannot “retroactively” apply Lord is

also without merit. The Seventh Circuit’s decision in Lord did not change or alter the

law relevant to Braithwaite’s claims. See James B. Beam Distilling Co. v. Georgia,

501 U.S. 529, 536 (1991) (explaining that, “It is only when the law changes in some

respect that an assertion of nonretroactivity may be entertained, the paradigm case

arising when a court expressly overrules a precedent upon which the contest would

otherwise be decided differently and by which the parties may previously have

regulated their conduct.”). Lord merely emphasized the “basic proposition” that a

plaintiff who “sue[s] for damages under § 1983 and allege[s] a constitutional tort (an

Eighth Amendment violation)” must “develop[] evidence of a recoverable injury.”

Lord, 952 F.3d 902, 905 (7th Cir. 2020). The parties did not brief this issue when the

defendants moved for summary judgment. The court asking them to do so was

appropriate. See Fed. R. Civ. P. 56(f)(2) (“After giving notice and a reasonable time to

respond, the court may grant the motion on grounds not raised by a party.”).

      Finally, with regard to Braithwaite’s disagreements with many of the court’s

conclusions, the court finds that he has not demonstrated any newly discovered

evidence or a manifest error of law. He merely rehashes arguments he previously

raised, which is an insufficient basis under Rule 59(e) to grant the relief he seeks.



                                           3



        Case 2:18-cv-01507-WED Filed 01/12/21 Page 3 of 4 Document 64
     IT IS THEREFORE ORDERED that Braithwaite’s motion to alter or amend

judgment (ECF No. 61) is DENIED.

     IT IS FURTHER ORDERED that the motion to withdraw as attorney (ECF

No. 63) is GRANTED.

      Dated in Milwaukee, Wisconsin, this 12th day of January, 2021.

                                           BY THE COURT:




                                           WILLIAM E. DUFFIN
                                           U.S. Magistrate Judge




                                       4



       Case 2:18-cv-01507-WED Filed 01/12/21 Page 4 of 4 Document 64
